Citation Nr: 0316111	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  00-15 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active duty from April 1944 to May 1946.  He 
died in June 1999 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In June 2001, the Board remanded the 
case to the RO for further development.  

In a January 2002 decision, because this case involves a 
situation where the veteran was not rated totally disabled 
for a continuous period of at least 10 years prior to death, 
or at least 5 years from the veteran's release from active 
duty, in a January 2002 decision, the Board observed it was 
subject to a temporary stay.  Therefore, the Board was 
precluded from rendering a decision on the remaining DIC 
claim until the stay was lifted.  See Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 260 F.3d 1365 
(Fed. Cir. 2001) (NOVA I).  The stay on "hypothetical 
entitlement" claims was recently lifted, although the stay 
on processing appeals relating to entitlement to DIC benefits 
under 38 U.S.C.A. §§ 1311(a)(2) and 1318 where a survivor 
seeks to reopen a claim that was finally decided during the 
veteran's lifetime on the grounds of new and material 
evidence is continued.  See Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 
(Fed. Cir. 2003) (NOVA II).  


REMAND

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA), have not been 
fulfilled regarding the remaining issue on appeal.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  
The appellant has not requested to reopen a finally decided 
claim, but the RO has failed to meet the notice provisions 
contained in the VCAA as elaborated on by the United States 
Court of Appeals for Veterans Claims in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159 (2002), clearly require VA to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be obtained by 
VA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); see 
also Charles v. Principi, 16 Vet. App. 370 (2002). 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal compliance with the duty to 
assist, documentation and notification 
requirements set forth in the VCAA, 
specifically including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant, as set forth in 
the VCAA.

2.  Thereafter, the RO should 
readjudicate the appellant's claim for 
DIC under the provisions of 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22 (in effect 
prior to and after January 21, 2000).  If 
the determination remains unfavorable to 
the appellant, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





